DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 12/06/2019 Non-Final Office Action, claims 1-22 were pending. Claims 1-11 were withdrawn. Claims 12-19 were rejected. Claims 20-22 were objected to. 
In Applicant’s 05/14/2021 Reply, claims 1-11, 14, 15, 17, and 18 were canceled. Claim 12 was amended. 
Claims 12, 13, 16, and 19-22 remain pending.

Remarks and Amendments
	Claims 12-19 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement:

    PNG
    media_image1.png
    665
    622
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    841
    625
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    269
    620
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    572
    623
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    395
    624
    media_image5.png
    Greyscale

	Applicant amended claim 12 to limit the types of antioxidants to specific compounds, thereby obviating this rejection which is hereby withdrawn.
	Claim 18 was rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention:

    PNG
    media_image6.png
    92
    614
    media_image6.png
    Greyscale

	Applicant canceled claim 18. This rejection is withdrawn.
	Claims 12, 13, and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Lautt, et al., Can. J. Physiol. Pharmacol., 88:313 (2010) and Henriksen, E.J., Free Radical Biology & Medicine, 40:3 (2006):

    PNG
    media_image7.png
    568
    623
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    178
    610
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    446
    624
    media_image9.png
    Greyscale

	Applicant amended claim 12 by incorporating specific compounds for each type of antioxidant, none of which are taught or suggested by the cited references. This rejection is, therefore, withdrawn.
	Claims 20-22 were objected to for dependence on a rejected base claim. This objection is withdrawn, because no rejections remain. 

35 U.S.C. 112(d):  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites the method of claim 12, wherein the stabilizing heteroatom is selected from nitrogen, sulfur, and oxygen. However, claim 12 already limits the stabilizing heteroatom to nitrogen, sulfur, and oxygen in limiting the selection to taurine, beta-alanine, acetyl-L-carnitine, agmatine, and L-carnosine. Thus, claim 13 does not further limit claim 12, from which it depends.   
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Statutory Double Patenting:  A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101  which states that "whoever invents or discovers any new and useful process... may obtain a patent therefor..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101 ) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim [1] is/are rejected under 35 U.S.C. 101   as claiming the same invention as that of claim [2] of prior U.S. Patent No. [3]. This is a statutory double patenting rejection.

Claims 20 and 22 are provisionally rejected under 35 U.S.C. 101  as claiming the same invention as that of claims 24 and 26 of copending Application No. 15/650825. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 24 and 26 of 15/650825 recite a method for “therapeutic treatment of prediabetes comprising administration. . .of a therapeutically effective amount of a [composition identical in substance to that of present claims 20 and 22].” Claims 24 and 26 of 15/650825 does not teach “at least one of the antioxidant compounds has a pro-oxidant effect in the liver,” however, such an effect is inherent to identical compositions. In addition, claims 24 and 26 of 15/650825 teaches a “therapeutically effective amount” rather than a “pharmaceutically effective amount” as in present claim 20 and 22. This difference appears to have no distinction in practice, as the methods of treating prediabetes are identical. 
Please note that when a "provisional" statutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (including any benefit claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) ) than the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" statutory double patenting rejection in the other application(s) into a statutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.
As applied here, this provisional rejection will be withdrawn once the rejection of claim 13 is overcome, because the present application represents the earlier filed application. 
Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 12, 13, 16, and 19-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 13, 24, and 26 of copending Application No. 15/650825. Although not identical, the conflicting claims are not patentably distinct from each other.
Claim 11 of 15/650825 recites a composition anticipating that of present claims 12, 13, 16, 19, and 20. Claim 13 recites of 15/650825 recites a composition anticipating that of present claims 12, 13, 16, and 19-22. A composition and its utility are inseparable. In this case, 15/650825 teaches identical compositions as therapeutic to prediabetes (Specification, p. 6), rendering obvious the methods of present claims 12, 13, 16, and 19-22. 
Claim 24 recites a method for “therapeutic treatment of prediabetes comprising administration. . .of a therapeutically effective amount of a composition” that anticipates that of present claims 12, 13, 16, 19, and 20. Claim 26 recites a method for “therapeutic treatment of prediabetes comprising administration. . .of a therapeutically effective amount of a composition” that anticipates that of present claims 12, 13, 16, and 19-22.
Please note that when a “provisional” nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.

Conclusion
Claims 12, 13, 16, and 19-22 are pending.
Claims 12, 13, 16, and 19-22 are rejected.
This rejection is not made final, because it includes provisional rejections which were not necessitated by amendment.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655